
	

113 HR 4058 : Preventing Sex Trafficking and Improving Opportunities for Youth in Foster Care Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 4058
		IN THE SENATE OF THE UNITED STATES
		May 21, 2014ReceivedAN ACT
		To prevent and address sex trafficking of youth in foster care.
	
	
		1.Short titleThis Act may be cited as the Preventing Sex Trafficking and Improving Opportunities for Youth in Foster Care Act.
		2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Findings.
				Title I—Identifying and Protecting Youth at Risk of Sex Trafficking
				Sec. 101. Identifying and screening youth at risk of sex trafficking.
				Sec. 102. Documenting and reporting instances of sex trafficking.
				Sec. 103. State plan requirement to locate and respond to children who run away from foster care.
				Sec. 104. Increasing information on youth in foster care to prevent sex trafficking.
				Title II—Improving Opportunities for Youth in Foster Care and Supporting Permanency
				Sec. 201. Supporting normalcy for children in foster care.
				Sec. 202. Improvements to another planned permanent living arrangement as a permanency option.
				Sec. 203. Empowering foster youth age 14 and older in the development of their own case plan and
			 transition planning for a successful adulthood.
				Sec. 204. Ensuring foster youth have a birth certificate, Social Security card, health insurance
			 information, medical records, and a bank account.
				Title III—Improving Data Collection and Reporting on Child Sex Trafficking
				Sec. 301. Including sex trafficking data in the Adoption and Foster Care Analysis and Reporting
			 System.
				Sec. 302. Information on children in foster care in annual reports using AFCARS data; consultation.
				Title IV—Improving the Use of Technology to Increase Child Support Collections
				Sec. 401. Required electronic processing of income withholding.
			
		3.FindingsThe Congress makes the following findings:
			(1)Recent reports on sex trafficking estimate that thousands of children are at risk for domestic sex
			 trafficking.
			(2)The risk is compounded every year for the up to 30,000 young people who are emancipated from foster care.
			(3)The current child welfare system does not effectively identify, prevent, or intervene when a child
			 presents as trafficked or at risk for trafficking.
			(4)Within the foster care system, many young adults are housed in congregate care facilities or group
			 homes, which often are targeted by traffickers.
			(5)Within the foster care system, children are routinely denied the opportunity to participate in
			 normal, age or developmentally-appropriate activities such as joining 4–H
			 and other clubs, participating in school plays, playing sports, going to
			 camp, and visiting a friend.
			(6)A lack of normalcy and barriers to participation in age or developmentally-appropriate activities
			 contribute to increased vulnerability to trafficking, homelessness, and
			 other negative outcomes for children in foster care.
			(7)The latest research in adolescent brain development indicates that young people learn through
			 experience and through trial and error, and that as part of healthy brain
			 development young people need to take on increasing levels of
			 decisionmaking through their teenage years.
			(8)In order to combat domestic sex trafficking and to improve outcomes for children in foster care,
			 systemic changes need to be made to the child welfare system that focus
			 on—
				(A)the reduction of children in long-term foster care;
				(B)greater child engagement in case planning while in foster care;
				(C)improved efforts to locate and respond to children who have run away from foster care and to reduce
			 the number of foster children who are on the run;
				(D)improved policies and procedures that encourage age or developmentally-appropriate activities for
			 children in foster care and that permit more opportunities for such
			 children to make meaningful and permanent connections with caring adults;
			 and
				(E)with regard to domestic sex trafficking, improved identification, prevention, and intervention by
			 the child welfare agency in collaboration with the courts, State and local
			 law enforcement agencies, schools, juvenile justice agencies, and other
			 social service providers.
				IIdentifying and Protecting Youth at Risk of Sex Trafficking
			101.Identifying and screening youth at risk of sex traffickingSection 471(a)(9) of the Social Security Act (42 U.S.C. 671(a)(9)) is amended—
				(1)in subparagraph (A), by striking and;
				(2)in subparagraph (B), by inserting and after the semicolon; and
				(3)by adding at the end the following:
					
						(C)not later than—
							(i)1 year after the date of the enactment of this subparagraph, demonstrate to the Secretary that the
			 State agency has developed, in consultation with organizations with
			 experience in dealing with at-risk youth, policies and procedures for
			 identifying and screening (including relevant training for caseworkers),
			 and for determining appropriate State action and services with respect to—
								(I)any child over whom the State agency has responsibility for placement, care, or supervision
			 (including children for whom a State child welfare agency has an open case
			 file but who have not been removed from the home and youth who are not in
			 foster care but are receiving services under section 477 of this Act) who
			 the State has reasonable cause to believe—
									(aa)is a victim of sex trafficking (as defined in section 103(10) of the Trafficking Victims Protection
			 Act of 2000 (22 U.S.C. 7102(10))) or a severe form of trafficking in
			 persons described in section 103(9)(A) of such Act (22 U.S.C. 7102(9)(A));
			 or
									(bb)is at risk of being a victim of either kind of trafficking; and
									(II)at the option of the State, any individual, without regard to whether the individual is or was in
			 foster care under the responsibility of the State, who has not attained 26
			 years of age; and
								(ii)2 years after such date of enactment, demonstrate to the Secretary that the State agency is
			 implementing, in consultation with the child protective services agency or
			 unit for the State, the policies and procedures referred to in clause (i)..
				102.Documenting and reporting instances of sex trafficking
				(a)State plan requirementsSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended—
					(1)by striking and at the end of paragraph (32);
					(2)by striking the period at the end of paragraph (33) and inserting a semicolon; and
					(3)by adding at the end the following:
						
							(34)provides that, for each child over whom the State agency has responsibility for placement, care, or
			 supervision (including any child for whom a State child welfare agency has
			 an open case file but who has not been removed from the home, and any
			 youth who is not in foster care but is receiving services under section
			 477), the State agency shall—
								(A)not later than 2 years after the date of the enactment of this paragraph, identify and document
			 appropriately in agency records each child who is identified as being a
			 victim of sex trafficking (as defined in section 103(10) of the
			 Trafficking Victims Protection Act of 2000) or as being a victim of severe
			 forms of trafficking in persons described in section 103(9)(A) of such
			 Act, as such a victim; and
								(B)report immediately, and in no case later than 24 hours after receiving—
									(i)information on children who have been identified as being victims of sex trafficking (as defined in
			 subparagraph (A) of this paragraph) to the law enforcement authorities;
			 and
									(ii)information on missing or abducted children to the law enforcement authorities for entry into the
			 National Crime Information Center (NCIC) database of the Federal Bureau of
			 Investigation, established pursuant to section 534 of title 28, United
			 States Code, and to the National Center for Missing and Exploited
			 Children; and
									(35)not later than 2 years after the date of the enactment of this paragraph, contains a regularly
			 updated description, made available to the public on the Internet website
			 of the State agency, of the specific measures taken by the State agency to
			 protect and provide services to children who are victims of sex
			 trafficking (as defined in section 103(10) of the Trafficking Victims
			 Protection Act of 2000), or victims of severe forms of trafficking in
			 persons described in section 103(9)(A) of such Act, including efforts to
			 coordinate with State and local law enforcement, schools, juvenile justice
			 agencies, and social service agencies such as runaway and homeless youth
			 shelters and transitional and other supportive housing providers to serve
			 that population..
					(b)RegulationsThe Secretary of Health and Human Services shall promulgate regulations implementing the amendments
			 made by subsection (a) of this section and shall provide uniform
			 definitions for States to use for the reports required under section
			 471(a)(34)(B) of the Social Security Act, as added by such subsection (a).
				103.State plan requirement to locate and respond to children who run away from foster careSection 471(a) of the Social Security Act (42 U.S.C. 671(a)), as amended by section 102 of this
			 Act, is amended—
				(1)by striking and at the end of paragraph (34);
				(2)by striking the period at the end of paragraph (35) and inserting ; and; and
				(3)by adding at the end the following:
					
						(36)provides that, not later than 1 year after the date of the enactment of this paragraph, the State
			 shall develop and implement specific protocols for—
							(A)expeditiously locating any child missing from foster care;
							(B)determining the primary factors that contributed to the child’s running away or otherwise being
			 absent from care, and to the extent possible and appropriate, responding
			 to those factors in current and subsequent placements;
							(C)determining the child’s experiences while absent from care, including screening the child to
			 determine if he or she is a possible victim of sex trafficking (as defined
			 in paragraph (9)(C)); and
							(D)reporting such related information as required by the Secretary..
				104.Increasing information on youth in foster care to prevent sex traffickingNot later than 2 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit to the Congress a written report which
			 summarizes the following:
				(1)Information on children who run away from foster care and their risk of becoming victims of sex
			 trafficking, using data reported by States under section 479 of the Social
			 Security Act and information collected by States related to section
			 471(a)(36) of such Act, including—
					(A)characteristics of children who run away from foster care;
					(B)potential factors associated with children running away from foster care (such as reason for entry
			 into care, length of stay in care, type of placement, and other factors
			 that contributed to the child’s running away);
					(C)information on children's experiences while absent from care; and
					(D)trends in the number of children reported as runaways in each fiscal year (including factors that
			 may have contributed to changes in such trends).
					(2)Information on State efforts to provide specialized services, foster family homes, or child care
			 institutions for children who are victims of sex trafficking.
				(3)Information on State efforts to ensure children in foster care form and maintain long-lasting
			 connections to caring adults, even when a child in foster care must move
			 to another foster family home or when the child is placed under the
			 supervision of a new caseworker.
				IIImproving Opportunities for Youth in Foster Care and Supporting Permanency
			201.Supporting normalcy for children in foster care
				(a)Reasonable and prudent parent standard
					(1)Definitions relating to the standardSection 475 of the Social Security Act (42 U.S.C. 675) is amended by adding at the end the
			 following:
						
							(9)
								(A)The term reasonable and prudent parent standard means the standard characterized by careful and sensible parental decisions that maintain the
			 health, safety, and best interests of a child while at the same time
			 encouraging the emotional and developmental growth of the child, that a
			 caregiver shall use when determining whether to allow a child in foster
			 care under the responsibility of the State to participate in
			 extracurricular, enrichment, cultural, and social activities.
								(B)For purposes of subparagraph (A), the term caregiver means a foster parent with whom a child in foster care has been placed or a designated official
			 for a child care institution in which a child in foster care has been
			 placed.
								(10)The term age or developmentally-appropriate means—
								(A)activities or items that are generally accepted as suitable for children of the same chronological
			 age or level of maturity or that are determined to be
			 developmentally-appropriate for a child, based on the development of
			 cognitive, emotional, physical, and behavioral capacities that are typical
			 for an age or age group; and
								(B)in the case of a specific child, activities or items that are suitable for the child based on the
			 developmental stages attained by the child with respect to the cognitive,
			 emotional, physical, and behavioral capacities of the child..
					(2)State plan requirementSection 471(a)(24) of such Act (42 U.S.C. 671(a)(24)) is amended—
						(A)by striking include and inserting includes;
						(B)by striking and that such preparation and inserting that the preparation; and
						(C)by inserting , and that the preparation shall include knowledge and skills relating to the reasonable and
			 prudent parent standard for the participation of the child in age or
			 developmentally-appropriate activities, including knowledge and skills
			 relating to the developmental stages of the cognitive, emotional,
			 physical, and behavioral capacities of a child, and knowledge and skills
			 relating to applying the standard to decisions such as whether to allow
			 the child to engage in social, extracurricular, enrichment, cultural, and
			 social activities, including sports, field trips, and overnight activities
			 lasting 1 or more days, and to decisions involving the signing of
			 permission slips and arranging of transportation for the child to and from
			 extracurricular, enrichment, and social activities before the semicolon.
						(3)Technical assistanceThe Secretary of Health and Human Services shall provide assistance to the States on best practices
			 for devising strategies to assist foster parents in applying a reasonable
			 and prudent parent standard in a manner that protects child safety, while
			 also allowing children to experience normal and beneficial activities,
			 including methods for appropriately considering the concerns of the
			 biological parents of a child in decisions related to participation of the
			 child in activities (with the understanding that those concerns should not
			 necessarily determine the participation of the child in any activity).
					(b)Normalcy for children in child care institutionsSection 471(a)(10) of such Act (42 U.S.C. 671(a)(10)) is amended to read as follows:
					
						(10)provides—
							(A)for the establishment or designation of a State authority or authorities that shall be responsible
			 for establishing and maintaining standards for foster family homes and
			 child care institutions which are reasonably in accord with recommended
			 standards of national organizations concerned with standards for the
			 institutions or homes, including standards related to admission policies,
			 safety, sanitation, and protection of civil rights, and which shall permit
			 use of the reasonable and prudent parenting standard;
							(B)that the standards established pursuant to subparagraph (A) shall be applied by the State to any
			 foster family home or child care institution receiving funds under this
			 part or part B and shall require, as a condition of any contract entered
			 into by the State agency and a child care institution, the presence
			 on-site of at least 1 official who, with respect to any child placed at
			 the child care institution, is designated to be the caregiver who is
			 authorized to apply the reasonable and prudent parent standard to
			 decisions involving the participation of the child in age or
			 developmentally-appropriate activities, and who is provided with training
			 in how to use and apply the reasonable and prudent parent standard in the
			 same manner as prospective foster parents are provided the training
			 pursuant to paragraph (24);
							(C)that the standards established pursuant to subparagraph (A) shall include policies related to the
			 liability of foster parents and private entities under contract by the
			 State involving the application of the reasonable and prudent parent
			 standard, to ensure appropriate liability for caregivers when a child
			 participates in an approved activity and the caregiver approving the
			 activity acts in accordance with the reasonable and prudent parent
			 standard; and
							(D)that a waiver of any standards established pursuant to subparagraph (A) may be made only on a
			 case-by-case basis for nonsafety standards (as determined by the State) in
			 relative foster family homes for specific children in care;.
				(c)Effective date
					(1)In generalThe amendments made by this section shall take effect on the date that is 1 year after the date of
			 the enactment of this Act, without regard to whether regulations to
			 implement the amendments have been promulgated by that date.
					(2)Delay permitted if State legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than
			 legislation appropriating funds) is required in order for a State plan
			 developed pursuant to part E of title IV of the Social Security Act to
			 meet the additional requirements imposed by the amendments made by this
			 section, the plan shall not be regarded as failing to meet any of the
			 additional requirements before the 1st day of the 1st calendar quarter
			 beginning after the 1st regular session of the State legislature that
			 begins after the date of the enactment of this Act. If the State has a
			 2-year legislative session, each year of the session is deemed to be a
			 separate regular session of the State legislature.
					202.Improvements to another planned permanent living arrangement as a permanency option
				(a)Elimination of the option for children under age 16
					(1)In generalSection 475(5)(C)(i) of the Social Security Act (42 U.S.C. 675(5)(C)(i)) is amended by inserting only in the case of a child who has attained 16 years of age before (in cases where.
					(2)Conforming amendmentSection 422(b)(8)(A)(iii)(II) of such Act (42 U.S.C. 622(b)(8)(A)(iii)(II)) is amended by inserting , subject to the requirements of sections 475(5)(C) and 475A(a) after arrangement.
					(b)Additional requirements
					(1)In generalPart E of title IV of such Act (42 U.S.C. 670 et seq.) is amended by inserting after section 475
			 the following:
						
							475A.Additional case plan and case review system requirements
								(a)Requirements for another planned permanent living arrangementIn the case of any child for whom another planned permanent living arrangement is the permanency
			 plan for the child, the following requirements shall apply for purposes of
			 approving the case plan for the child and the case system review procedure
			 for the child:
									(1)Documentation of intensive, ongoing, unsuccessful efforts for family placementAt each permanency hearing held with respect to the child, the State agency documents the
			 intensive, ongoing, and, as of the date of the hearing, unsuccessful
			 efforts made by the State agency to return the child home or secure a
			 placement for the child with a fit and willing relative (including adult
			 siblings), a legal guardian, or an adoptive parent, including through
			 efforts that utilize search technology (including social media) to find
			 biological family members for children in the child welfare system.
									(2)Redetermination of appropriateness of placement at each permanency hearingThe State agency shall implement procedures to ensure that, at each permanency hearing held with
			 respect to the child, the court or administrative body appointed or
			 approved by the court conducting the hearing on the permanency plan for
			 the child does the following:
										(A)Ask the child about the desired permanency outcome for the child.
										(B)Make a judicial determination explaining why, as of the date of the hearing, another planned
			 permanent living arrangement is the best permanency plan for the child and
			 provide compelling reasons why it continues to not be in the best
			 interests of the child to—
											(i)return home;
											(ii)be placed for adoption;
											(iii)be placed with a legal guardian; or
											(iv)be placed with a fit and willing relative.
											(3)Demonstration of support for engaging in age or developmentally-appropriate activities and social
			 eventsAt each permanency hearing held with respect to the child, the State agency shall document the
			 steps the State agency is taking to ensure the child's foster family home
			 or child care institution is following the reasonable and prudent parent
			 standard..
					(2)Conforming amendments
						(A)State plan requirements
							(i)Part BSection 422(b)(8)(A)(ii) of such Act (42 U.S.C. 622(b)(8)(A)(ii)) is amended by inserting and in accordance with the requirements of section 475A after section 475(5).
							(ii)Part ESection 471(a)(16) of such Act (42 U.S.C. 671(a)(16)) is amended—
								(I)by inserting and in accordance with the requirements of section 475A after section 475(1); and
								(II)by striking section 475(5)(B) and inserting sections 475(5) and 475A.
								(B)DefinitionsSection 475 of such Act (42 U.S.C. 675) is amended—
							(i)in paragraph (1), in the matter preceding subparagraph (A), by inserting meets the requirements of section 475A and after written document which; and
							(ii)in paragraph (5)(C)—
								(I)by inserting , as of the date of the hearing, after compelling reason for determining; and
								(II)by inserting subject to section 475A(a), after another planned permanent living arrangement,.
								(c)Effective date
					(1)In generalThe amendments made by this section shall take effect on the date that is 1 year after the date of
			 the enactment of this Act.
					(2)Delay permitted if State legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than
			 legislation appropriating funds) is required in order for a State plan
			 developed pursuant to part E of title IV of the Social Security Act to
			 meet the additional requirements imposed by the amendments made by this
			 section, the plan shall not be regarded as failing to meet any of the
			 additional requirements before the 1st day of the 1st calendar quarter
			 beginning after the 1st regular session of the State legislature that
			 begins after the date of the enactment of this Act. If the State has a
			 2-year legislative session, each year of the session is deemed to be a
			 separate regular session of the State legislature.
					203.Empowering foster youth age 14 and older in the development of their own case plan and transition
			 planning for a successful adulthood
				(a)In generalSection 475(1)(B) of the Social Security Act (42 U.S.C. 675(1)(B)) is amended by adding at the end
			 the following: With respect to a child who has attained 14 years of age, the plan developed for the child in
			 accordance with this paragraph, and any revision or addition to the plan,
			 shall be developed in consultation with the child and, at the option of
			 the child, with up to 2 members of the case planning team who are chosen
			 by the child and who are not a foster parent of, or caseworker for, the
			 child. A State may reject an individual selected by a child to be a member
			 of the case planning team at any time if the State has good cause to
			 believe that the individual would not act in the best interests of the
			 child. One individual selected by a child to be a member of the child's
			 case planning team may be designated to be the child's advisor and, as
			 necessary, advocate, with respect to the application of the reasonable and
			 prudent parent standard to the child..
				(b)Conforming amendments to include children 14 and older in transition planningSection 475 of such Act (42 U.S.C. 675) is amended—
					(1)in paragraph (1)(D), by striking Where appropriate, for a child age 16 and inserting For a child who has attained 14 years of age; and
					(2)in paragraph (5)—
						(A)in subparagraph (C)—
							(i)by striking and at the end of clause (ii); and
							(ii)by adding at the end the following: and (iv) if a child has attained 14 years of age, the permanency plan developed for the child, and
			 any revision or addition to the plan, shall be developed in consultation
			 with the child and, at the option of the child, with not more than 2
			 members of the permanency planning team who are selected by the child and
			 who are not a foster parent of, or caseworker for, the child, except that
			 the State may reject an individual so selected by the child if the State
			 has good cause to believe that the individual would not act in the best
			 interests of the child, and 1 individual so selected by the child may be
			 designated to be the child’s advisor and, as necessary, advocate, with
			 respect to the application of the reasonable and prudent standard to the
			 child;; and
							(B)in subparagraph (I), by striking 16 and inserting 14.
						(c)Transition planning for a successful adulthoodParagraphs (1)(D), (5)(C)(i), and (5)(C)(iii) of section 475 of such Act (42 U.S.C. 675) are each
			 amended by striking independent living and inserting a successful adulthood.
				(d)List of rightsSection 475A of such Act, as added by section 202(b)(1) of this Act, is amended by adding at the
			 end the following:
					
						(b)List of rightsThe case plan for any child in foster care under the responsibility of the State who has attained
			 14 years of age shall include a document that describes the rights of the
			 child with respect to education, health, visitation, and court
			 participation, and to staying safe and avoiding exploitation, and a signed
			 acknowledgment by the child that the child has been provided with a copy
			 of the document and that the rights contained in the document have been
			 explained to the child in an age-appropriate way..
				(e)ReportNot later than 2 years after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall submit a report to Congress regarding the
			 implementation of the amendments made by this section. The report shall
			 include—
					(1)an analysis of how States are administering the requirements of paragraphs (1)(B) and (5)(C) of
			 section 475 of the Social Security Act, as amended by subsections (a) and
			 (b) of this section, that a child in foster care who has attained 14 years
			 of age be permitted to select up to 2 members of the case planning team or
			 permanency planning team for the child from individuals who are not a
			 foster parent of, or caseworker for, the child; and
					(2)a description of best practices of States with respect to the administration of the requirements.
					(f)Effective date
					(1)In generalThe amendments made by this section shall take effect on the date that is 1 year after the date of
			 the enactment of this Act.
					(2)Delay permitted if State legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than
			 legislation appropriating funds) is required in order for a State plan
			 developed pursuant to part E of title IV of the Social Security Act to
			 meet the additional requirements imposed by the amendments made by this
			 section, the plan shall not be regarded as failing to meet any of the
			 additional requirements before the 1st day of the 1st calendar quarter
			 beginning after the 1st regular session of the State legislature that
			 begins after the date of the enactment of this Act. If the State has a
			 2-year legislative session, each year of the session is deemed to be a
			 separate regular session of the State legislature.
					204.Ensuring foster youth have a birth certificate, Social Security card, health insurance information,
			 medical records, and a bank account
				(a)Case review system requirementSection 475(5)(I) of the Social Security Act (42 U.S.C. 675(5)(I)) is amended—
					(1)by striking and receives assistance and inserting receives assistance; and
					(2)by inserting , and, unless the child has been in foster care for less than 6 months or the child is being
			 discharged from care to be reunited with the family of the child or to be
			 adopted, is not discharged from care without being provided with an
			 official birth certificate of the child, a social security card issued by
			 the Commissioner of Social Security, health insurance information and
			 medical records, and if the child has attained 18 years of age, a fee-free
			 (or low-fee) transaction account (as defined in section 19(b)(1)(C) of the
			 Federal Reserve Act (12 U.S.C. 461(b)(1)(C))) established in the name of
			 the child name at an insured depository institution (as defined in section
			 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813)) or an insured
			 credit union (as defined in section 101 of the Federal Credit Union Act
			 (12 U.S.C. 1752)), unless the child, after consultation with the members
			 of the case planning team for the child selected by the child (if any),
			 elects to not have such an account established before the period.
					(b)Effective date
					(1)In generalThe amendments made by this section shall take effect 1 year after the date of enactment of this
			 Act.
					(2)Delay permitted if State legislation requiredIf the Secretary of Health and Human Services determines that State legislation (other than
			 legislation appropriating funds) is required in order for a State plan
			 developed pursuant to part E of title IV of the Social Security Act to
			 meet the additional requirements imposed by the amendments made by this
			 section, the plan shall not be regarded as failing to meet any of the
			 additional requirements before the 1st day of the 1st calendar quarter
			 beginning after the 1st regular session of the State legislature that
			 begins after the date of the enactment of this Act. If the State has a
			 2-year legislative session, each year of the session is deemed to be a
			 separate regular session of the State legislature.
					IIIImproving Data Collection and Reporting on Child Sex Trafficking
			301.Including sex trafficking data in the Adoption and Foster Care Analysis and Reporting System
				(a)In generalSection 479(c)(3) of the Social Security Act (42 U.S.C. 679(c)(3)) is amended—
					(1)in subparagraph (C)(iii), by striking and after the comma; and
					(2)by adding at the end the following:
						
							(E)the annual number of children in foster care who are identified as victims of sex trafficking (as
			 defined in section 103(10) of the Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7102(10))) or a severe form of trafficking in persons
			 described in section 103(9)(A) of such Act—
								(i)who were such victims before entering foster care; and
								(ii)who were such victims while in foster care; and.
					(b)Report to congressBeginning in fiscal year 2016, the Secretary of Health and Human Services shall submit an annual
			 report to Congress that contains the annual aggregate number of children
			 in foster care who are identified as victims of sex trafficking (as
			 defined in section 103(10) of the Trafficking Victims Protection Act of
			 2000 (22 U.S.C. 7102(10))) or a severe form of trafficking in persons
			 described in section 103(9)(A) of such Act, together with such other
			 information as the Secretary determines appropriate relating to the
			 identification of, and provision of services for, that population of
			 children.
				302.Information on children in foster care in annual reports using AFCARS data; consultationSection 479A of the Social Security Act (42 U.S.C. 679b) is amended—
				(1)by striking The Secretary and inserting the following:
					
						(a)In generalThe Secretary;
				(2)in paragraph (5), by striking and after the semicolon;
				(3)in paragraph (6)(C), by striking the period at the end and inserting a semicolon;
				(4)by adding at the end the following:
					
						(7)include in the report submitted pursuant to paragraph (5) for fiscal year 2016 or any succeeding
			 fiscal year, State-by-State data on children in foster care who have been
			 placed in a child care institution or other setting that is not a foster
			 family home, including—
							(A)the number of children in the placements and their ages, including separately, the number and ages
			 of children who have a permanency plan of another planned permanent living
			 arrangement;
							(B)the duration of the placement in the settings (including for children who have a permanency plan of
			 another planned permanent living arrangement);
							(C)the types of child care institutions used (including group homes, residential treatment, shelters,
			 or other congregate care settings);
							(D)with respect to each child care institution or other setting that is not a foster family home, the
			 number of children in foster care residing in each such institution or
			 non-foster family home;
							(E)any clinically diagnosed special need of such children; and
							(F)the extent of any specialized education, treatment, counseling, or other services provided in the
			 settings; and
							(8)include in the report submitted pursuant to paragraph (5) for fiscal year 2016 or any succeeding
			 fiscal year, State-by-State data on children in foster care who are
			 pregnant or parenting.; and
				(5)by adding at the end the following:
					
						(b)Consultation on other issuesThe Secretary shall consult with States and organizations with an interest in child welfare,
			 including organizations that provide adoption and foster care services,
			 and shall take into account requests from Members of Congress, in
			 selecting other issues to be analyzed and reported on under this section
			 using data available to the Secretary, including data reported by States
			 through the Adoption and Foster Care Analysis and Reporting System and to
			 the National Youth in Transition Database..
				IVImproving the Use of Technology to Increase Child Support Collections
			401.Required electronic processing of income withholding
				(a)In generalSection 454A(g)(1) of the Social Security Act (42 U.S.C. 654a(g)(1)(A)) is amended—
					(1)by striking , to the maximum extent feasible,; and
					(2)in subparagraph (A)—
						(A)by striking and at the end of clause (i);
						(B)by adding and at the end of clause (ii); and
						(C)by adding at the end the following:
							
								(iii)at the option of the employer, using the electronic transmission methods prescribed by the
			 Secretary;.
							(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2017.
				
	Passed the House of Representatives May 20, 2014.Karen L. Haas,Clerk
